 



Exhibit 10.1
MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.
222 North LaSalle Street
Chicago, IL 60601
June 30, 2007
Collegiate Pacific Inc.
13950 Senlac Drive, Suite 100
Dallas, TX 75234

Attention:   Mr. William R. Estill,
Chief Financial Officer

Dear Bill:
     I refer to: (i) the Amended and Restated Credit Agreement dated as of
November 13, 2006 (as amended to date, the “Credit Agreement”) among Collegiate
Pacific Inc. (“Borrower”), Merrill Lynch Business Financial Services Inc. (the
“Administrative Agent”), as Administrative Agent, as a Lender, as Sole
Bookrunner and Sole Lead Arranger, and the additional Lenders from time to time
party thereto and (ii) the Security Agreement dated as of June 29, 2006 (the
“Security Agreement”) between the Administrative Agent, through its Merrill
Lynch Capital division, and the Borrower. Capitalized terms used but not defined
in this letter agreement will have the meanings respectively assigned to those
terms in the Credit Agreement.
     At Borrower’s request, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, this will confirm our
understanding and agreement as follows:
     The Credit Agreement is hereby amended as follows:
     1. Notwithstanding anything to the contrary contained in Section 4.1(m) of
the Credit Agreement (relating, among other things, to the delivery of certain
operating plans, budgets and financial forecasts), the items required to be
delivered to the Lenders within ten (10) days prior to the conclusion of the
Fiscal Year ending June 30, 2007 may be delivered to the Lenders no later than
July 31, 2007.
     2. The words “fifteen (15)” set forth in Section 4.1(n) of the Credit
Agreement (relating, among other things, to the delivery of Borrowing Base
Certificates) are hereby deleted and the words “twenty-one (21)” are hereby
added in their place.
     3. The words “fifteen (15) Business Days” set forth in Section 4.1(o) of
the Credit Agreement (relating, among other things, to the delivery of certain
sales information), are hereby deleted and the words “twenty-one (21) days” are
hereby added in their place.

 



--------------------------------------------------------------------------------



 



     4. The words “fifteen (15) Business Days” set forth in Section 4.1(p) of
the Credit Agreement (relating, among other things, to the delivery of certain
Inventory reports, Accounts agings, accounts payable agings and other reports),
are hereby deleted and the words “twenty-one (21) days” are hereby added in
their place.
     5. Section 7.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
     “Borrower will not permit the Fixed Charge Coverage Ratio at any time
during any of the following periods (as of any date of calculation for the
twelve (12) month period ending on such date) to be less than the ratio set
forth for such period: (a) during the period from and including the date hereof
to and including June 30, 2008, 1.15 to 1.00 and (b) during the period from and
including July 1, 2008 and at all times thereafter, 1.20 to 1.00.”
     6. Section 7.3 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
     “Borrower will not permit the aggregate amount of Capital Expenditures
during any Fiscal Year of Borrower (commencing with the fiscal year of Borrower
ending June 30, 2007) to exceed $3,000,000, provided, however, that from the
period from and including January 1, 2008 to and including December 31, 2008,
the Borrower may incur an additional $2,000,000 of Capital Expenditures in
connection with the purchase of certain computer hardware and software for Dixie
Sporting Goods Co., Inc. and Kesslers Team Sports, Inc.”
     7. Page 7 of Exhibit B the Credit Agreement is hereby deleted and a new
Page 7 of Exhibit B, in the form attached hereto as Annex I, is hereby inserted
in its place
     8. The Borrower has advised the Administrative Agent that on or around
June 30, 2007: (i) Sport Supply Group, Inc. and Tomark Sports, Inc. shall merge
with and into the Borrower with the Borrower as the surviving corporation (the
“Merger”) and (ii) at or about the effective time of the Merger, the Borrower
will change its name to “Sport Supply Group, Inc.” (the “Name Change”). The
Borrower has requested that the Administrative Agent consent to the Merger and
Name Change. Notwithstanding Sections 5.7 and 5.10 of the Credit Agreement and
Section 4.1 of the Security Agreement, but provided that no Event of Default or
Default exists at the time of the Merger and Name Change, the Administrative
Agent hereby consents to the Merger and the Name Change. The Borrower hereby
covenants and agrees that it shall furnish to the Administrative Agent written
notice of each of the Merger and the Name Change no later than one (1) Business
Day after the occurrence of same.
     9. The parties acknowledge that the Administrative Agent is Merrill Lynch
Business Financial Services Inc., and all references to “Merrill Lynch” and the
“Administrative Agent” in the Credit Agreement and the other Operative Documents
shall be considered to be references to Merrill Lynch Business Financial
Services Inc.
     Except as amended hereby, the Operative Documents shall remain in full
force and effect in accordance with their respective terms.

2



--------------------------------------------------------------------------------



 



     This letter agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Illinois, without regard to principles
of conflicts of law.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



     Please confirm your agreement to this letter agreement, by signing this
letter below where indicated and returning it by email to brian_talty@ml.com and
by returning the original by mail.
Very truly yours,
MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as
Administrative Agent and as a Lender

                  By:   /s/ Brian Talty              Brian Talty, Vice
President             

          Consented to and Agreed:    
 
        BANK OF AMERICA, N.A.    
 
       
By:
  /s/ Charles Dale    
 
       
Name: Charles Dale
    Title: Vice President    
 
        WELLS FARGO BANK, N.A.    
 
       
By:
  /s/ Jay W. Denny    
 
        Name: Jay W. Denny     Title: Senior Vice President    
 
        COLLEGIATE PACIFIC INC.    
 
       
By:
  /s/ Adam Blumenfeld    
 
        Name: Adam Blumenfeld     Title: CEO    
 
        SPORT SUPPLY GROUP, INC.    
 
       
By:
  /s/ Terrence M. Babilla    
 
        Name: Terrence M. Babilla     Title: President    

4



--------------------------------------------------------------------------------



 



          TOMARK SPORTS, INC.    
 
       
By:
  /s/ Adam Blumenfeld    
 
        Name: Adam Blumenfeld     Title: CEO    
 
        KESSLERS TEAM SPORTS, INC.    
 
       
By:
  /s/ Adam Blumenfeld    
 
        Name: Adam Blumenfeld     Title: CEO    
 
        DIXIE SPORTING GOODS CO., INC.    
 
       
By:
  /s/ Adam Blumenfeld    
 
        Name: Adam Blumenfeld     Title: CEO    

5



--------------------------------------------------------------------------------



 



ANNEX I
CAPITAL EXPENDITURES
(SECTION 7.3)

             
Capital Expenditures for the applicable measurement period (the “Defined
Period”) are defined as follows:
      $       
 
               
 
           
Amount capitalized during the Defined Period by Borrower and its Consolidated
Subsidiaries as capital expenditures for property, plant, and equipment or
similar fixed asset accounts, including any such expenditures by way of
acquisition of a Person or by way of assumption of Debt or other obligations, to
the extent reflected as plant, property and equipment, but in each case
excluding the effect of any Section 5.8(b) Permitted Acquisition or
Section 5.8(c) Permitted Acquisition
               
 
               

         
Plus:
  deposits made in the Defined Period in connection with property, plant, and
equipment; less deposits of a prior period included above        
 
       
Less:
  Net Cash Proceeds of Asset Dispositions received during the Defined Period
which (i) Borrower or a Subsidiary is permitted to reinvest pursuant to the
terms of the Credit Agreement and (ii) are included in capital expenditures
above        
 
       
 
  Proceeds of Property Insurance Policies received during the Defined Period
which (i) Borrower or a Subsidiary is permitted to reinvest pursuant to the
terms of the Credit Agreement and (ii) are included in capital expenditures
above        

             
Additional Capital Expenditures for the period of January 1, 2008 to
December 31, 2008 pursuant to Section 7.3 of the Credit Agreement
    $          
 
         
 
           
Capital Expenditures
    $          
 
         
 
           
Permitted Capital Expenditures
    $          
 
         
 
           
In Compliance
        Yes/No

Exhibit B – Page 7

 